Case 16-30360   Doc 126-2   Filed 11/20/18 Entered 11/20/18 22:30:17   Desc Exhibit
                                  A Page 1 of 21



                                  EXHIBIT “A”
                   DECLARATION OF RUSSELL B. WEEKES
Case 16-30360        Doc 126-2     Filed 11/20/18 Entered 11/20/18 22:30:17             Desc Exhibit
                                         A Page 2 of 21




Russell B. Weekes (10214)
Tyler Vermillion (14457)
Capstone Law, LLC
207 East 860 South
Orem, Utah 84058
T: (801) 783-1888
F: (888) 612-4236
E: ecf@capstonelaw.net
Attorneys for Defendants

                       IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF UTAH

 In re:
                                                     CASE No. 16-30360
          BRETT JASON HAZLETT,
                                                     Chapter 7
           Debtor.
                                                     JUDGE Kevin R. Anderson
                          DECLARATION OF RUSSELL B. WEEKES

          Comes now Russell B. Weekes and declares under penalty of perjury as follows:
          1.     I am over the age of 21 and have personal knowledge of the contents of this
Declaration.
          2.     I am a duly licensed attorney in the State of Utah and in the United States District
Court, District of Utah, bar no. 10214.
          3.     I am the principal of Weekes Law, PLLC d/b/a Capstone Law, LLC (“Capstone”)
and my principal office location as of January 2017 was at 179 North 1200 East, Ste. 104 Lehi,
Utah 84043 (“Office”).

                                   INITIAL CONSULTATION
          4.     On October 27, 2016 at 4:30 I met with Brett Hazlett (“Hazlett”) for an initial
bankruptcy consultation in my Office.
          5.     Prior to the initial consultation Hazlett completed an intake form (“Intake Form”).
          6.     The Intake Form contains instructions to “completely, accurately and honestly
complete all questions on each page” of the form.

1
Case 16-30360        Doc 126-2     Filed 11/20/18 Entered 11/20/18 22:30:17             Desc Exhibit
                                         A Page 3 of 21




       7.       The Intake Form asks for the number of household (including you, your spouse
and all dependents, to which Hazlett answered: 1.
       8.       The Intake Form asks for any Cash and Cash Accounts (checking, savings, CDs,
and Money Market). Hazlett left this section blank.
       9.       The Intak Form asks if there have been any payments to friends or relatives of
more than $300 in the past three months, to which Hazlett answered “No.”
       10.      Hazlett attested that he understood and agreed that the information on the Intake
Form was true, accurate and complete to the best of his knowledge and that he listed all of his
assets and debts.
       11.      During initial consultations I review the Intake Form, ask questions to confirm the
information provided on the Intake Form is accurate and complete and I take notes in our matter
management system as well as in our case preparation software. I followed that process during
the initial consultation with Hazlett.
       12.      During the initial consultation I asked numerous questions to confirm Hazlett’s
self-reported information regarding his financial background, including without limitation:
income, assets, liabilities, prior bankruptcies, marital status, dependents, urgency to file, property
in his possession that belongs to another person, payments of debts—with a particular attention
to insider payments, child support or alimony payments, income taxes, other debts to
governmental agencies, debts that may be owed to Hazlett, and causes of actions that Hazlett
may have.
       13.      During the initial consultation I proposed three payment options for a chapter 7:
             a. Pay the entire fee upfront at a discount of $1,600 total;
             b. Pay $500 down to file an emergency bankruptcy filing and monthly payments
                thereafter; or
             c. Pay $0 down to file an emergency bankruptcy filing and monthly payments
                thereafter for a total of $2,400 inclusive of costs.
       14.      The Debtor explained that he could not pay anything upfront and that he wanted
to proceed under the $0 down option.




2
Case 16-30360      Doc 126-2      Filed 11/20/18 Entered 11/20/18 22:30:17            Desc Exhibit
                                        A Page 4 of 21




         15.   I reviewed and explained paragraph by paragraph the Affordable Bankruptcy
Agreement a/k/a Two Contract Procedure, Two-Contract Disclosure, Exhibit A Section 527(a)
Disclosure, Section 527(b) Disclosure, and Third-Party Disclosure and Consent (collectively
“Pre-petition Agreement”).
         16.   The Debtor did not sign the paper copy presented to him during the Initial
Consultation, so the agreement was e-mailed to him using a commercially available E-signature
software application Adobe Sign, in electronic form, to be reviewed and signed by electronic
means.
         17.   The Pre-Petition Agreement contains several fields, which require or permit the
recipient’s interaction by clicking on the field and inputting requested information, including an
address, payment method, payment dates and payment amounts under the Fee Check Draft
Authorization section.
         18.   The Pre-petition Agreement was sent to Hazlett with the fields under the Fee
Check Draft Authorization blank.
         19.   Hazlett typed in the information that is found in the address information, payment
dates, payment amounts and Payment Method fields prior to signing the Pre-petition Agreement.
         20.   Upon engagement Hazlett completed a second form called the Client
Questionnaire, which inter alia serves as a cross-check of the information provided on the Intake
Form.
         21.   Prior to preparing and providing the bankruptcy papers to Hazlett to review and
sign, our staff conducted two additional interviews with Hazlett to cross-check and ensure that
hasn’t omitted any information on his forms.
         22.   At no time during the initial consultation or on any of the forms provided to our
office did Hazlett inform me that he was using his girlfriend’s bank account. Moreover, on his
prepetition agreement Hazlett that he would bring in payments manually instead of billing a
checking or prepaid debt card.
         23.   At no time during the initial consultation or on any of the forms provided to our
office did Hazlett inform me that he had any dependents.




3
Case 16-30360      Doc 126-2      Filed 11/20/18 Entered 11/20/18 22:30:17            Desc Exhibit
                                        A Page 5 of 21




       24.     At not time during the initial consultation or on any of the forms provided to our
office did Hazlett inform me that he was making payments on his girlfriend’s car.
       25.     Hazlett was provided a hard copy of our Client Questionnaire during his in-office
visit and the instructions that appear at the top were reviewed with him.
       26.     The Instructions on the Client Questionnaire contain the following instructions
and admonishments to Hazlett: “Please be absolutely candid and provide as much information as
possible; too much information is better than too little. As your Attorneys, we ask that you be
open and candid, so that we can give you the best advice possible. If you withhold information
from us because you are embarrassed or don’t want to disclose all of your assets and/or debts, we
cannot effectively represent you. Further, it is a crime if you don’t list all your assets and
debts. It’s simply not worth the jail time to withhold information. In addition, providing false
information is grounds for us to withdraw from your case.” And to “PLEASE ANSWER ALL
QUESTIONS: IF NOT APPLICABLE, PUT N/A. DO NOT LEAVE QUESTIONS
UNANSWERED.”

                           PROCESS TO FILE HAZLETT’S CASE
       27.     Our document collection team called Hazlett after we received the signed the
retaining agreement, he didn’t pick up, so they sent an email providing an overview of the
documents and information needed to prepare and file his case. The email invited Hazlett to call
if he had any questions. The email #1 is attached as Exhibit “C”.
       28.     Hazlett was sent an email with the link and instructions for taking the credit
counseling course on November 2, 1016 at 5:31 PM.
       29.     Our document collection team sent a follow-up email on November 15, 2017
explaining that there were still some missing pieces needed to file his case: (1) he needed to
complete the credit counseling course; and (2) we needed paystubs for pay received after
October 31, 2016. The email invited Hazlett to call if he had any questions. See Email #2
attached as Exhibit “C”.
       30.     Our communications with Hazlett offer our assistance if he has any questions
about completing our Client Questionnaire or providing supporting documents to our firm to
contact us.

4
Case 16-30360        Doc 126-2      Filed 11/20/18 Entered 11/20/18 22:30:17             Desc Exhibit
                                          A Page 6 of 21




       31.       The assertion that our firm did not assist Hazlett in answering questions regarding
completing the Client Questionnaire is inconsistent with the written instructions and email
correspondence.
       32.       The only context that I or any of my staff members can recall conveying the
sentiment to Hazlett (or any other debtor) “do the best you can,” without offering additional
assistance, is in valuing personal property and listing creditors that are not reporting to credit
bureaus.
       33.       Paula Olsen was the paralegal assigned to prepare Hazlett’s emergency petition.
       34.       Prior to preparing the bare bones petition, Paula conducted an in-depth interview
with Hazlett and downloaded his credit report; This was Hazlett’s second in-depth interview.
       35.       Before the emergency petition was sent to Hazlett to review and sign, I personally
reviewed the petition. During this review, I compared his personal information on the petition
(name, address, SSN, chapter, residency requirement) and credit counseling information to the
information and documentation provided to our office.
       36.       Once I approve the emergency petition, an automated email is sent to the assigned
paralegal and to the client indicating that the documents may be sent to the client for review and
signature.
       37.       The following instructions are contained in the body of the email as well as pop-
up instructions when all bankruptcy papers are opened electronically:

           Please find the attached Petition, statement, and schedules. Please
           CAREFULLY REVIEW EACH PAGE TO ENSURE THAT IT IS COMPLETE,
           ACCURATE, AND TRUTHFUL.
           1 - Schedule A should list any real property in which you have an ownership
           interest. This includes land, a home, time shares or other real estate.

           2 - Schedule B should list all of your personal property. Carefully read each line
           to ensure that nothing is missing and that the information provided is complete
           and accurate. This schedule should include any money on hand, money owed to
           you, all personal possessions like furniture, tools, clothing, jewelry, and
           equipment.

           3 - Schedule D should list your all of your secured creditors such as your
           mortgage, car loans, and other debts that are attached to collateral. A good rule

5
Case 16-30360       Doc 126-2     Filed 11/20/18 Entered 11/20/18 22:30:17            Desc Exhibit
                                        A Page 7 of 21




         of thumb is if you stop making a payment to a creditor and you believe they can
         take the property back, the creditor should be listed on this schedule.
         4 - Schedule E should list any tax liabilities or domestic support obligations.

         5 - Schedule G should list any leases you have. This includes apartment eases
         and cell phone, gym or other service contracts.
         6 - Schedule H should list any co-debtors there are on any of your loans who
         are not filing with you.
         7 - Schedule I shows an average of your projected income moving forward.
         8 - Schedule J is the monthly household budget.

         9 - Carefully review each question and each answer on the Statement of
         Financial Affairs.
         IF YOU HAVE ANY QUESTION, OR ANY CHANGES THAT NEED TO BE
         MADE, PLEASE DO NOT SIGN AND CONTACT US IMMEDIATELY. If
         everything looks accurate, please promptly sign the document.
       38.      Hazlett received these written instructions for both the emergency petition and the
remaining statements and schedules.
       39.      After Hazlett signed the emergency petition and the case was filed with the court
and the case number is entered into our matter management system, a task is automatically
created for me to send Hazlett his second engagement agreement that we call the Completion
Agreement.
       40.      Hazlett signed the Completion Agreement the same day it was sent.
       41.      Paula Olsen was the paralegal assigned to prepare Hazlett’s remaining bankruptcy
statements and schedules.
       42.      After Paula conducted a third in-depth interview with Hazlett, I personal went
over the statements and schedules. During this review, I compared the Debtor’s statements and
schedules with the information he provided on his Intake Form, Client Questionnaire, and our
office notes.
       43.      When the statements and schedules appeared correct, I change the status of the
Matter in our practice management system, which automatically alerts the paralegal and the



6
Case 16-30360        Doc 126-2      Filed 11/20/18 Entered 11/20/18 22:30:17             Desc Exhibit
                                          A Page 8 of 21




debtor that the petition, statements and schedules are ready to be sent to the debtor for review
and signature.
       44.       After Hazlett signed the completed statements and schedules, I signed them.
       45.       Prior to Hazlett’s 341 meeting, our office contacted Hazlett on several occasions
via email and telephone explaining when and where the 341 meeting was to be held, what
information and documentation that he needed to bring with him.
       46.       Prior to Hazlett’s 341 meeting our office staff uploaded documents required by
the Code and those requested by the chapter 7 trustee.
       47.       At no time during this process or on any of the forms or information provided by
Hazlett, after the completed documents were filed, or after the 341 meeting was I ever emailed,
received a phone call from Hazlett, or otherwise became aware that Hazlett expressed concern or
indication that Hazlett had: (1) any questions regarding any property that may have been omitted;
(2) deposited money into another person’s bank account prior to his bankruptcy case filing; (3)
made prepetition car payments on behalf of a third-party; or (4) excluded or omitted any other
information from his bankruptcy papers.

          PREPETITION HOURS, HOURLY RATE & SERVICES PROVIDED
       48.       The following hourly rates are the prevailing rates for or office staff, if we were

billing on an hourly basis:

             a. $300.00 per hour for Partner’s time;

             b. $275 per hour for attorney’s time (Katherine Kang); and

             c. $125 per hour for staff time.

       49.       The amounts listed on Exhibit “A” were expended in connection with prepetition

services on behalf of Hazlett.

       50.       The amounts listed on Exhibit “B” were expended in connection with postpetition
services on behalf of Hazlett.




7
Case 16-30360          Doc 126-2   Filed 11/20/18 Entered 11/20/18 22:30:17              Desc Exhibit
                                         A Page 9 of 21




      COMMUNICTIONS WITH UST REGARDING ELECTRONIC SIGNATURES
        51.     In early 2013 I met with Laurie Cayton from the US Trustee’s office to discuss
the use of electronic signatures and postpetition payments for bankruptcy services.
        52.     I explained how electronic signatures work—the complete document is sent to the
debtor to review and sign—and the law surrounding its enforceability.
        53.     Ms. Cayton’s response was that she did not see a problem with electronic
signatures since the debtor received the official forms for signature by electronic means, but that
she would check with the other attorney’s in the office and get back to me if they saw any legal
issues with its use.
        54.     They never contacted me to say they had issues with electronic signatures.
        55.     I have related this experience to other bankruptcy attorneys on a debtor’s counsel
listserve. See Russ Weekes, ADOBE ECHOSIGN V. WET SIGNATURES (2014), attached as Schedule
D.
        56.     Ms. Cayton asserted that UST’s position was that post-petition payments arising
under a prepetition agreement were stayed and discharged and suggested Defendants draft
bifurcated agreements pursuant to Bethea v. Robert J. Adams & Assocs., 352 F. 3d 1125, 1127
(7th Cir. 2003).
     57. After the meeting with Ms. Cayton, I researched post-petition payments and reviewed the

        following cases:

                         a. Lamie v. United States Trustee, 540 U.S. 526 (2004) (recognized that

                            the debtor is free to use postpetition funds to pay for postpetition legal

                            services);

                         b. In re Walton v. Clark & Washington, 454 B.R. 537 (Bankr. M.D. Fla.

                            2011) (“Walton I”) (court struck a prepetition agreement and

                            postdated checks as a violation of §362);




8
Case 16-30360      Doc 126-2        Filed 11/20/18 Entered 11/20/18 22:30:17          Desc Exhibit
                                         A Page 10 of 21




                       c. In re Waldo, 417 B.R. 854 (Bankr. E.D. Tenn. 2009) (court struck

                           down a prepetition agreement and postdated checks as a violation of

                           §362);

                       d. Bethea v. Robert J. Adams & Assocs., 352 F. 3d 1125, 1127 (7th Cir.

                           2003) (holding that attorney’s prepetition agreement for legal fees are

                           discharged, but recommending a bifurcated agreement approach to

                           avoid the ironic position of being too poor to file bankruptcy);

                       e. In re Walton v. Clark & Washington, P.C., 469 B.R. 383

                           (Bankr.M.D.Fla. 2012) (“Walton II”) (holding that a two-contract

                           procedure is permissible);

                       f. In re Slabbinck, 482 B.R. 576 (Bankr. E.D. Mich. 2012) (holding that

                           two-contract approach was permissible under the Bankruptcy Code

                           and ethical rules).

       58.     After performing legal research, I drafted bifurcated agreements relying heavily
on the requirement outlined in Walton II and provided them to Cayton for review.
       59.     On March 1, 2013 Ms. Cayton sent me the email response attached as Email #3 as
Exhibit “C”. Ms. Cayton’s email did not raise any issues electronic signatures.
       60.     The agreements signed by Hazlett are derived from and substantially similar to
the bifurcated agreements that Cayton reviewed approved.
       61.     BK Billing is a finance company that extended Capstone credit and lent Capstone
$1,800 that was secured by Hazlett’s payment obligation arising under the Post-petition
Agreement.
       62.     As part of their services, BK Billing collects the scheduled payments authorized
by the debtor to repay the loan.



9
Case 16-30360      Doc 126-2     Filed 11/20/18 Entered 11/20/18 22:30:17           Desc Exhibit
                                      A Page 11 of 21




       63.    If the debtor does not repay, Capstone is required to return the funds to BK
Billing.
       64.    BK Billing does not approve all cases submitted for funding.
       65.    Capstone does not submit all “$0 Down” bankruptcy cases for funding by BK
Billing.
       66.    No discount is offered to a debtor when a case is rejected by or otherwise not
funded by BK Billing.



       I declare under penalty of perjury that the foregoing is true and correct.

       DATED this 20th day of November 2018.



                                                     /s/Russell B. Weekes__________________
                                                     Russell B. Weekes




10
Case 16-30360     Doc 126-2     Filed 11/20/18 Entered 11/20/18 22:30:17              Desc Exhibit
                                     A Page 12 of 21




                                      SCHEDULE “A”
 Date         Description                 Staff      Qty         Rate      Amount
 10/13/2016   Scheduled Consult           Staff            0.2       125   $ 25.00
 10/17/2016   Rescheduled Appt            Staff            0.1       125   $ 12.50
 10/26/2016   Appt reminder               Staff            0.1       125   $ 12.50
 10/27/2016   Initial Consultation        Attorney           1       300   $ 300.00
 10/28/2016   communication with client   Staff            0.1       125   $ 12.50
  11/2/2016   communication with client   Staff            0.1       125   $ 12.50
 11/15/2016   communication with client   Staff            0.1       125   $ 12.50
 11/15/2016   communication with client   Staff            0.1       125   $ 12.50
              Review Statements &
 11/22/2016   schedules                   Staff            0.6      125    $ 75.00
              Attorney emergency
 11/22/2016   review                      Staff            0.3      300    $ 90.00
 11/22/2017   Send for signature          Staff            0.2      125    $ 25.00
 11/22/2017   File with court             Staff            0.3      125    $ 37.50

                                     TOTAL PREPEITION SERVICES: $627.50




11
Case 16-30360         Doc 126-2      Filed 11/20/18 Entered 11/20/18 22:30:17            Desc Exhibit
                                          A Page 13 of 21




                                            SCHEDULE “B”
 Date            Description                             Staff      Qty         Rate       Amount
                 review ECF (Trustee report of no
     4/13/2016   distribution)                           Staff            0.1      125     $    12.50
                 review ECF (petition, statement of
                 SSN, Credit counseling, application
                 to filing fees in installments, 341
 11/23/2016      meeting)                                Staff            0.2      125     $    25.00
                 review ECF (deficiency notice, order
                 on motion to pay filing fees in
 11/24/2016      installment                             Staff            0.1      125     $    12.50
                 review completion agreement
 11/25/2016      signed & payments                       Staff            0.2      125     $    25.00
                 review ECF (deficiency notice, Order
 11/26/2016      to pay filing fees in installment       Staff            0.1      125     $    12.50
                 review ECF (completion documents
     12/6/2016   filed)                                  Staff            0.1      125     $    12.50
     12/6/2016   Pay Installment payment                 Staff            0.2      125     $    25.00
     12/6/2016   Review Completion                       Partner          0.6      300     $   180.00
     12/6/2016   review signed docs & sign               Partner          0.1      300     $    30.00
     12/6/2016   completion Prep                         Staff              3      125     $   375.00
     12/7/2016   review ECF (installment payment)        Staff            0.1      125     $    12.50
                 review ECF (installment payment
  12/9/2016      receipt)                                Staff            0.1      125     $    12.50
 12/10/2016      review ECF & update matter Re: 341      Staff            0.2      125     $    25.00
 12/13/2016      communication with client               Staff            0.1      125     $    12.50
 12/13/2016      Process payment                         Staff            0.1      125     $    12.50
 12/19/2016      communication with client               Staff            0.1      125     $    12.50
 12/22/2016      communication with client               Staff            0.1      125     $    12.50
   1/2/2017      email reminder Re: 341                  Staff            0.2      125     $    25.00
   1/2/2017      Pay Final Installment payment           Staff            0.2      125     $    25.00
   1/3/2017      review ECF (final payment notice)       Staff            0.1      125     $    12.50
   1/4/2017      Filing fee installment payment          Staff            0.2      125     $    25.00
   1/5/2017      Review ECF (final payment)              Staff            0.1      125     $    12.50
   1/6/2017      341 reminder phone call                 Staff            0.1      125     $    12.50
   1/9/2017      Travel                                  Attorney         1.7      275     $   467.50
   1/9/2017      341 attendance                          Attorney           1      275     $   275.00
                 review DocLink Reminder Re:
      1/9/2017   mandatory docs                          Staff            0.1      125     $    12.50
     1/10/2017   Correspondence Re: Debtor ed            Staff            0.2      125     $    25.00
     1/22/2017   File Debtor ed certificate with court   Staff              0      125     $        -


12
Case 16-30360         Doc 126-2       Filed 11/20/18 Entered 11/20/18 22:30:17     Desc Exhibit
                                           A Page 14 of 21




                 review ECF & update Matter
     1/23/2017   (Debtor Ed certificate filed)           Staff       0.2     125     $   25.00
     1/24/2017   Process payment                         Staff       0.1     125     $   12.50
     2/21/2017   communication with client               Staff       0.1     125     $   12.50
     2/21/2017   Process payment                         Staff       0.1     125     $   12.50
      3/6/2017   communication with client               Staff       0.1     125     $   12.50
                 review ECF & Update Matter (order
     3/16/2017   of discharge)                           Staff       0.2     125     $   25.00
                 review ECF (Order of Discharge
     3/18/2017   BNC)                                    Staff       0.1     125     $   12.50
     3/21/2017   Process payment                         Staff       0.1     125     $   12.50
     3/27/2017   communication with client               Staff       0.1     125     $   12.50
     3/27/2017   communication with client               Staff       0.1     125     $   12.50
      4/4/2017   Trustee Directive                       Staff       0.5     125     $   62.50
     4/18/2017   Process payment                         Staff       0.1     125     $   12.50
                 Review ECF & update matter (case
   5/6/2017      closed                                  Staff       0.2     125     $   25.00
  5/30/2017      Process payment (declined)              Staff       0.1     125     $   12.50
   6/5/2017      Process payment (declined)              Staff       0.1     125     $   12.50
   6/6/2017      Process payment                         Staff       0.1     125     $   12.50
  6/15/2017      communication with client               Staff       0.1     125     $   12.50
  6/27/2017      Process payment                         Staff       0.1     125     $   12.50
  7/25/2017      Process payment                         Staff       0.1     125     $   12.50
  8/22/2017      Process payment                         Staff       0.1     125     $   12.50
   9/7/2017      communication with client               Staff       0.2     125     $   25.00
  9/19/2017      Process payment                         Staff       0.1     125     $   12.50
  11/2/2017      communication with client               Staff       0.1     125     $   12.50
 11/22/2017      Notice of bankruptcy filing to client   Staff       0.2     125     $   25.00
                 review completion agreement
 11/22/2017      signed                                  Staff       0.1     125     $   12.50
 11/27/2017      Correspondence Re: 341                  Staff       0.2     125     $   25.00
 11/29/2017      Upload paystubs                         Staff       0.2     125     $   25.00
 11/29/2017      Upload bank statements & taxes          Staff       0.2     125     $   25.00
  12/2/2017      File with court                         Staff       0.3     125     $   37.50

SUBTOTAL POSTPETION SERVICES: $2,240.00
TOTAL HARD COSTS: $393
TOTAL: $2,633




13
Case 16-30360   Doc 126-2   Filed 11/20/18 Entered 11/20/18 22:30:17   Desc Exhibit
                                 A Page 15 of 21




                             SCHEDULE “C”
                               EMAIL #1 –
                                Email #2
           EMAIL 3# - DATED MARCH 1, 2013 FROM LAURI CAYTON




14
3/26/2018                              Case 16-30360                 Doc 126-2            Filed  11/20/18
                                                                                           Capstone Law, LLC MailEntered    11/20/18
                                                                                                                  - RE: Payment after Filing22:30:17                   Desc Exhibit
                                                                                                A Page 16 of 21

                                                                                                                                                                          Weekes, Russ <rbw@capstonelaw.net>



  RE: Payment after Filing
  1 message

  Cayton, Laurie (USTP) <Laurie.Cayton@usdoj.gov>                                                                                                                                             Fri, Mar 1, 2013 at 5:05 PM
  To: "Weekes, Russ" <rbw@weekeslaw.net>


    Thank you very much for providing me with your new agreements. It appears that they will fully comply with the requirements of the Bankruptcy Code.



    From: Weekes, Russ [mailto:rbw@weekeslaw.net]
    Sent: Tuesday, February 26, 2013 11:22 AM
    To: Cayton, Laurie (USTP)
    Subject: Payment after Filing



    Laurie:

    After our discussion I decided I would split the representation into two agreements. I want to be sure I'm in full compliance legally and ethically.

     The first for pre-petition services and the second after the petiton had been filed. Attached are the modified agreements that I'm using, in case you are interested.

    Thanks,


    --
    Russell B. Weekes
    Principal
    Weekes Law, PLLC
    SLC: (801) 783-1888
    Provo: (801) 228-0017
    Toll Free: (888) 818-9221
    Fax: (888) 612-4236

    UNAUTHORIZED INTERCEPTION OF THIS MESSAGE IS PROHIBITED BY FEDERAL LAW PURSUANT TO 18 U.S.C. 2511 (2006).

    *CONFIDENTIALITY NOTICE: This message and any files transmitted with it are CONFIDENTIAL and intended for the use of the individual or entity to whom it is addressed. The information may also be
    protected by the attorney-client privilege, work product immunity, or other legal protections. If you have received this email by mistake, please immediately notify us by reply email or by calling us at (888) 818-9221
    and delete it from your system. You may not copy or forward this message or disclose its contents to anyone. Email transmission cannot be guaranteed to be secure or error-free as information could be
    intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. The sender therefore does not accept liability for any errors or omissions in the contents of this message that arise as a result of
    email transmission.

https://mail.google.com/mail/u/0/?ui=2&ik=703493683b&jsver=-9j_g79i2Ak.en.&view=pt&cat=UST&search=cat&th=13d286b6ff5e8dfd&siml=13d286b6ff5e8dfd&mb=1                                                                               1/2
3/26/2018                            Case 16-30360                Doc 126-2           Filed  11/20/18
                                                                                       Capstone Law, LLC MailEntered    11/20/18
                                                                                                              - RE: Payment after Filing22:30:17               Desc Exhibit
                                                                                            A Page 17 of 21
    *CIRCULAR 230 DISCLOSURE: Pursuant to U.S. Treasury Department Regulations, any federal tax advice contained in this communication, including attachments and enclosures, is not intended or written to be
    used, and may not be used, for the purpose of (1) avoiding tax-related penalties under the Internal Revenue Code; or (2) promoting, marketing, or recommending to another party any tax-related matters addressed
    herein.




https://mail.google.com/mail/u/0/?ui=2&ik=703493683b&jsver=-9j_g79i2Ak.en.&view=pt&cat=UST&search=cat&th=13d286b6ff5e8dfd&siml=13d286b6ff5e8dfd&mb=1                                                                    2/2
Case 16-30360   Doc 126-2   Filed 11/20/18 Entered 11/20/18 22:30:17   Desc Exhibit
                                 A Page 18 of 21




                                SCHEDULE “D”
        EMAIL 4# - Russ Weekes, ADOBE ECHOSIGN V. WET SIGNATURES (2014)




15
Capstone Law, LLC Mail - Re: [utahdebtorbankruptcy] Adobe EchoSign ...                https://mail.google.com/mail/u/0?ik=703493683b&view=pt&search=all...
               Case 16-30360              Doc 126-2           Filed 11/20/18 Entered 11/20/18 22:30:17                           Desc Exhibit
                                                                   A Page 19 of 21

                                                                                                          Weekes, Russ <rbw@capstonelaw.net>



         Re: [utahdebtorbankruptcy] Adobe EchoSign v. Wet Signatures
         1 message

         Weekes, Russ <rbw@weekeslaw.net>                                                                              Wed, Oct 8, 2014 at 5:14 PM
         To: Utah Bankruptcy Listserve <utahdebtorbankruptcy@yahoogroups.com>

           Andrew - the reason I said they "approved" it in quotes is that Bailey referred me to the trustee's office a few years
           ago after a client testified at a 341 meeting that they didn't remember signing that everything was done online.
           Unfortunately I had appearance counsel at that hearing, so I couldn't refresh their memory. Anyway, I met with Lauri
           Cayton and she reviewed the documents and discussed with me bankruptcy case law, Utah law (cited by Aaron),
           Utah's e-sign act and the federal e-sign act. At the meeting I told her I would change my e-signing process if they
           believed it was in violation until a court could rule on it. She told me she thought it was sufficient since the debtors had
           to sign the actual documents that contain the same attestation's required by the paper and would get back to me after
           discussing it further with the other members in the office if they thought it was a problem. They have never contacted
           me regarding that issue since that time.

           I agree that the local rule of retention in "paper" form is ambiguous, so a change of the rule would be beneficial to
           everyone. It seems that a simple change of wording of Local Rule 5005-1(e) from "must be maintained in paper form"
           to "must be maintained in original form" would be sufficient. What do we need to do to influence a change in the rule?

           On Wed, Oct 8, 2014 at 3:31 PM, 'Aaron Nilsen' aaron@utahbk.com [utahdebtorbankruptcy] <utahdebtorbankruptcy@
           yahoogroups.com> wrote:


              But where do the local rules call for this so called “wet” signature? Do they not simply say the debtor
              must sign the document? In Utah, an electronic signature is a signature.



              46-4-201. Legal recognition of electronic records, electronic signatures, and electronic contracts.

                     (1) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

                     (2) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

                     (3) If a law requires a record to be in writing, an electronic record satisfies the law.

                     (4) If a law requires a signature, an electronic signature satisfies the law.




              What I heard from the discussion at the UBLF was simply that if you file a document with /s/ and the
              debtor’s name printed after it, you better have a signed copy in your records. These electronic
              signature programs keep all the records of the electronic signature handy in the cloud.



              ~Aaron


              From: utahdebtorbankruptcy@yahoogroups.com [mailto:utahdebtorbankruptcy@yahoogroups.com]
              Sent: Wednesday, October 08, 2014 2:31 PM
              To: utahdebtorbankruptcy@yahoogroups.com
              Subject: [utahdebtorbankruptcy] Adobe EchoSign v. Wet Signatures




1 of 3                                                                                                                                      11/20/2018, 9:11 PM
Capstone Law, LLC Mail - Re: [utahdebtorbankruptcy] Adobe EchoSign ...                         https://mail.google.com/mail/u/0?ik=703493683b&view=pt&search=all...
                  Case 16-30360                Doc 126-2             Filed 11/20/18 Entered 11/20/18 22:30:17                                      Desc Exhibit
                                                                          A Page 20 of 21


              Last week during the Vannova discussion, Russ mentioned that the US Trustee's office had "approved" of using
              Adobe's EchoSign to obtain and store signatures as an alternative to getting and keeping "wet" signatures.



              I got so excited that I called Vince to get confirmation. He said that the US Trustee's office has not and cannot
              "approve" using EchoSign, that getting and keeping wet signatures was required by the local rules, and that we
              would need to get a local rule change before we will be able to use EchoSign or other digital-signature software.



              Jory is currently the Debtor's representative on the Rules Committe, so those of us who would like to change the
              rules to allow digital signatures should reach out to and work with Jory to see if we can get it done.



              Andrew

              __._,_.___

              Posted by: "Aaron Nilsen" <aaron@utahbk.com>


                  Reply via web post • Reply to sender • Reply to group • Start a New Topic • Messages in this topic (2)


                  VISIT YOUR GROUP


                                                                                                                                • Privacy • Unsubscribe • Terms of Use

              .




              __,_._,___



           --
           Russell B. Weekes
           Principal
           Weekes Law, PLLC
           SLC: (801) 657-5074
           Ogden:(801) 436-8049
           Provo: (801) 228-0017
           Toll Free: (888) 818-9221
           Fax: (888) 612-4236

           UNAUTHORIZED INTERCEPTION OF THIS MESSAGE IS PROHIBITED BY FEDERAL LAW PURSUANT TO 18
           U.S.C. 2511 (2006).

           *CONFIDENTIALITY NOTICE: This message and any files transmitted with it are CONFIDENTIAL and intended for the use of the individual or entity to whom it
           is addressed. The information may also be protected by the attorney-client privilege, work product immunity, or other legal protections. If you have received
           this email by mistake, please immediately notify us by reply email or by calling us at (888) 818-9221 and delete it from your system. You may not copy or
           forward this message or disclose its contents to anyone. Email transmission cannot be guaranteed to be secure or error-free as information could be
           intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. The sender therefore does not accept liability for any errors or omissions
           in the contents of this message that arise as a result of email transmission.


            *CIRCULAR 230 DISCLOSURE: Pursuant to U.S. Treasury Department Regulations, any federal tax advice contained in this communication, including
           attachments and enclosures, is not intended or written to be used, and may not be used, for the purpose of (1) avoiding tax-related penalties under the Internal
           Revenue Code; or (2) promoting, marketing, or recommending to another party any tax-related matters addressed herein.




2 of 3                                                                                                                                                             11/20/2018, 9:11 PM
Capstone Law, LLC Mail - Re: [utahdebtorbankruptcy] Adobe EchoSign ...   https://mail.google.com/mail/u/0?ik=703493683b&view=pt&search=all...
               Case 16-30360         Doc 126-2       Filed 11/20/18 Entered 11/20/18 22:30:17                Desc Exhibit
                                                          A Page 21 of 21




3 of 3                                                                                                                   11/20/2018, 9:11 PM
